Flat-Belt Type VTEHIL Test
Benches For Commercial Vehicles


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.

Regarding independent claim 1, the limitation “a commercial vehicle under test with front wheels resting on the front axle flat-belt assemblies (9) so that the front axle flat-belt assemblies (9) are able to turn independently with the steer wheels” is unclear if turning independently describes rotation of the flat-belt assemblies or the rotary disc. For the purpose of examination, the examiner interprets the limitation as “a commercial vehicle under test with front wheels resting on the front axle flat-belt assemblies (9), wherein the front axle flat-belt assemblies are arranged at respective centers of the rotary discs so that the front axle flat-belt assemblies (9) are able to turn independently with the steer wheels”.
The dependent claims are likewise rejected and interpreted.

Regarding independent claim 8, the limitation “each rear axle flat-belt assembly (10) structured similarly to the front axle flat-belt assemblies (9) except for a longer flat belt supporting base (17) and a longer flat belt supporting roller set (18)” is unclear if all of the limitations of the front axle flat-belt assembly apply to the rear axle flat-belt assembly except the rear axle flat-belt assembly has a  longer flat belt supporting base and longer flat belt supporting roller set than the front axle flat-belt assembly. For the purpose of examination, the examiner interprets the limitation as “each rear axle flat-belt assembly (10) comprising a rear flat belt supporting base, longer than the flat belt supporting base, leading and trailing flat belt pulleys disposed at opposing ends of the flat belt supporting base, a rear flat belt supporting roller set, longer than the flat belt supporting roller set, disposed above the rear flat belt supporting base and a flat belt surround both the leading and trailing flat belt pulleys and the rear flat belt supporting roller set”.
The dependent claims are likewise rejected and interpreted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 - 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Langer (US 5111685; “Langer”) in view of Beaujean (DE 102013219471; “Beaujean”).

Regarding claim 8, Langer discloses, in figures 1 and 4-6, a flat-belt type VTEHIL test bench for commercial vehicles (not enumerated see figure 1), comprising a main bench body (2, 10), wherein the main bench body (2, 10) comprises a main bench frame (8, 71, 72, 85) having a front section (see figure 2, 72, where a pair of front axle flat-belt assemblies 9, see figure 2, 20) is arranged and a rear section (see figure 2, 71,) where a pair of rear axle flat-belt assemblies (10 see figure 2 20) is arranged, each front axle flat-belt assembly (9, see figure 2 71) comprising a flat belt supporting base (17, 55, 40), leading and trailing flat belt pulleys (16, 53, 54) disposed at opposing ends of the flat belt supporting base (17, 55, 40), a flat belt supporting roller set (18, 56) disposed above the flat belt supporting base (17, 55, 40) and a flat belt (20, 52) surround both the leading and trailing flat belt pulleys (16, 53, 54) and the flat belt supporting roller set (18, 56), each rear axle flat-belt assembly (10, figure 2, 20) structured similarly to the front axle flat-belt assemblies (9, figure 2, 20).
Langer fails to disclose longer flat belt supporting base and a longer flat belt supporting roller set than front flat belt supporting base and longer flat belt supporting roller set than front flat belt supporting roller set.
Beaujean teaches, in figure 10 longer flat belt supporting base (see Beaujean’s annotated figure below) and a longer flat belt supporting roller set (22) than front supporting base (see Beaujean’s annotated figure below) and front supporting roller set (see Beaujean’s annotated figure below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 0the claimed invention to incorporate Beaujean’s scheme of supporting rear wheels with a treadmill longer than the front wheel roller tester into Langer roadway simulator to provide for tandem rear wheel vehicles. Doing so increases the functionality of the roadway simulator.

    PNG
    media_image1.png
    453
    682
    media_image1.png
    Greyscale


Regarding claim 9, Langer and Beaujean, discloses, in Langer’s figures 1 and 4-6, a pair of fixed plates (11, 35) is arranged on the front section (see figure 1) of the main bench frame (8, 10), with a rotatable rotary disc (12, 40) being arranged on a central portion of each fixed plate (11, 35), and wherein the front axle flat-belt assemblies (9, see figure 2, 20) are arranged at respective centers of the rotary discs (12, 40) on the fixed plates (11, 35).

Regarding claim 10, Langer and Beaujean, discloses, in Langer’s figures 1 and 4 - 6, a track adjustment mechanism (15, 26) arranged between the two front axle flat-belt assemblies (9; see figure 2, 20) is configured to adjust the distance (Langer in col. 2. lines 41 - 47 adjusts transverse wheel spacing) between the front axle flat-belt assemblies (9, figure 2, 20).
Regarding claim 13, Langer and Beaujean, disclose, in Langer’s figures 1 and 4 - 6, at least one of the flat belt pulleys (16, Langer 54) is provided therein with a first drive motor (21, Langer, 60) for driving rotation (Langer, col. 3, lines 31-37, Langer’s drive motor drives the roadway belt through a drive belt that rotates drum 54) of the flat belt pulley (16, Langer 54), which leads movement (see previous comment) of the flat belt (20, Langer 52).

Regarding claim 16, Langer and Beaujean, discloses, in Langer’s figures 1 and 4-6, one pair (see Langer’s figure 1) of front axle flat-belt assemblies are included (see figure 2, 20).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langer (US 5111685; “Langer”) and Beaujean (DE 102013219471; “Beaujean”) as applied to claim 8 above, further in view of Kaneko (US 5337600; “Kaneko”).

Regarding claim 14, Langer and Beaujean fail to disclose a torque sensor.
Kaneko teaches, in figures 1-3, a torque sensor (23, 14, 15) is disposed on a side surface (see figure 3) of one of the flat belt pulleys (2, 4) and configured to detect a torque (col. 3, lines 60-67, Kaneko’s load cell measures driving torque applied to the belt via the drum) of the flat belt pulley (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kaneko’s scheme of measuring the torque of a drive drum to measure the driving torque applied to the endless belt into Langer and Beaujean’s roadway simulator to characterize vehicle and dynamometer parameters. Doing so allows the automotive performance to be measured.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langer (US 5111685; “Langer”) and Beaujean (DE 102013219471; “Beaujean”) as applied to claim 8 above, further in view of Schober (US 4953391; “Schober”).

Regarding claim 15, Langer and Beaujean fail to disclose a tensioning mechanism.
Schober teaches, in figure 1, a flat belt tensioning mechanism (22, 12) is disposed on a side surface of one of the flat belt pulleys (16, 4, 5) and configured to adjust a tension (col. 4, lines 16-20, Schober’s non-driven roller is transversely movable in the frame to regulate belt tensioning) of the flat belt (20, 6) in real time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schober’s scheme of regulating belt tension into Langer and Beaujean’s roadway simulator to prevent the belt from misaligning. Doing so prevents the belt or assembly from being damaged due to operating during a belt fault.

Allowable Subject Matter
Claims 1 - 7 appear to be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action. A certain decision can be made once the claims are in compliance with 35 U.S.C. 112(b).

Claims 11, 12, and 17 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify combined Langer and Beaujean by incorporating the track adjustment mechanism comprises a double output shaft gear reducer, a second drive motor, a pair of shaft couplings, a left-handed lead screw, a right-handed lead screw, a pair of nuts and a pair of connecting seats, the double output shaft gear reducer fixed to the main bench frame and coupled to the second drive motor, the double output shaft gear reducer having output shafts coupled respectively to the left- and right-handed lead screws through the pair of shaft couplings, the pair of nuts engaging the left- and right-handed lead screws and housed within the pair of connecting seats, each connecting seat fixedly connected to the flat belt supporting base of the front axle flat-belt assembly on the same side. Examiner concludes prior existence of the combination is improbable.

Regarding claim 12, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify combined Langer and Beaujean by incorporating a limiting mechanism is disposed external to each rotary disc and is configured to limit rotation of the rotary disc during a test. Examiner concludes prior existence of the combination is improbable.
Dependent claim 19 would be allowable for the same reasons as above.

Regarding claim 17, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify combined Langer and Beaujean by incorporating the main bench body is mounted in a foundation defining a generally sector-shaped mounting depression having arc-shaped front and rear edges, the foundation provided with an arc-shaped guide track at the front end and an iron floor at the bottom, the main bench body provided at the bottom with guide wheels and a pivotal support base in positional correspondence with the arc-shaped guide track and the iron floor, respectively, so that the main bench body is able to pivot about the pivotal support base within the mounting depression with the guide wheels moving on the arc-shaped guide track. Examiner concludes prior existence of the combination is improbable.
Dependent claim 18 would be allowable for the same reasons as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2855                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2855